Citation Nr: 1635758	
Decision Date: 09/13/16    Archive Date: 09/20/16

DOCKET NO.  10-30 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The Veteran's claim was subsequently transferred to the RO in Roanoke, Virginia.

This matter was previously before the Board in December 2011, December 2014, and May 2015, when it was remanded for further development.

The Veteran appeared at a hearing before the undersigned in March 2015.  A transcript of the hearing is of record.  In April 2011, the Veteran testified before an Acting Veterans Law Judge, who is no longer employed by the Board.  A transcript of that hearing is also of record.


FINDING OF FACT

The Veteran's current left knee disability is not the result of a disease or injury in active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in August 2009.  No additional notice is necessary.

VA has also satisfied its duty to assist.  This duty includes assisting with the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.  All pertinent, identified medical records have been obtained and considered regarding this claim, with the exception of treatment records from January 2012 to March 2012 from the VA Medical Center in Salem, Virginia, which have been deemed to be unavailable.  However, these records have limited application with respect to the Board's finding in this case as outlined below.  VA provided an initial examination in January 2012.  In its May 2015 remand, the Board deemed this examination report inadequate to make an informed decision on the Veteran's claim because the January 2012 examiner did not consider lay statements submitted to support the Veteran's claim.  VA provided a second examination in December 2015.  The December 2015 examiner considered all lay and medical evidence of record and specifically discussed this evidence in his opinion.  The Board finds the December 2015 opinion adequate to make an informed decision on the Veteran's claim, as the examiner considered an accurate factual history of the claimed disability and provided a sufficient rationale to support his conclusion that the claimed disability is not the result of a disease or injury in service.

There has also been substantial compliance with the Board's prior remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  This matter was initially remanded in December 2011 to obtain treatment records and to schedule an examination.  All available treatment records requested by the Board in the December 2011 remand were obtained and associated with the claims file.  An examination was scheduled for January 2012.  As previously noted, the Board deemed this examination report inadequate in the May 2015 remand; however, the deficient was corrected by the December 2015 examination, which resulted in an adequate examination report.  In December 2014, this matter was remanded when the Veteran requested a second Board hearing after being informed the Acting Veterans Law Judge who conducted his initial hearing would not be able to participate in the final decision on his claim.  The Veteran was provided a hearing before the undersigned in March 2015.  In May 2015, the Board remanded this matter for the third time.  The Board directed the Agency of Original Jurisdiction (AOJ) to request service treatment records from the Veteran's tour of duty in the Republic of Vietnam, to request the Veteran's service personnel records, and to schedule a new VA examination.  As previously discussed, VA provided a new examination December 2015 that is adequate to make an informed decision on the Veteran's claim.  The AOJ obtained the Veteran's service personnel records in August 2015.  Review of the personnel records in conjunction with the service treatment records reveals treatment records from the Veteran's tour of duty in the Republic of Vietnam are included in the claims file, which will be discussed in more detail below; therefore, further efforts to obtain such records are not necessary.  Accordingly, the AOJ has substantially complied with the Board's prior directives.

As there is no indication that any additional notice or assistance could aid in substantiating this claim, VA has satisfied its duties under the VCAA and proceeds with consideration of the Veteran's appeal.  38 U.S.C.A. § 5103A(a)(2); Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II.  Analysis

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303 (2015).

Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

VA shall give the benefit of the doubt to the claimant when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran claims his current left knee disability is the result of an injury during his service in the Republic of Vietnam.  During the March 2015 hearing, the Veteran explained he fell from a wall while using a pressure washer to clean retrograde vehicles that were being returned to the United States.  The Veteran further explained a cast was placed on his left knee for approximately one month after the injury.  For the purposes of clarification, the undersigned asked the Veteran about a notation in service treatment records regarding a knee injury that was incurred while he was playing baseball in February 1971.  The Veteran acknowledged the baseball injury and explained it involved the same knee that was injured when he fell from the wall using the pressure washer, although he stated the fall occurred after the baseball injury.  The Veteran was further asked whether a cast was placed on the knee that was injured playing baseball.  The Veteran admitted that he was unable to remember if a cast was placed on his knee after the baseball injury.  The Veteran was also asked whether he was in the Republic of Vietnam when the baseball injury occurred.  The Veteran denied being in the Republic of Vietnam at the time of the baseball injury.  The Veteran explained he had the same knee examined at the Salem VA Medical Center shortly after his separation from service.  Similar testimony was offered during the prior hearing in April 2011.

The Board finds the preponderance of evidence is against a finding that a left knee injury was incurred in service as reported by the Veteran during the April 2011 and March 2015 hearings.

First, the Veteran testified he was not in the Republic of Vietnam when he suffered the baseball knee injury, which he explained involved the same knee that was injured during his service in the Republic of Vietnam.  The Veteran's service personnel records, to include his DD-214, show he was deployed to the Republic of Vietnam from March 24, 1970 to March 23, 1971.  The February 1971 service treatment records regarding the baseball knee injury, which also reference a fall that injured the knee, include stamps from the 24th Evacuation Hospital.  Thus, the record establishes the baseball knee injury, and possibly the reported fall, occurred while the Veteran was in the Republic of Vietnam.  While this supports the Veteran's testimony regarding a knee injury being incurred during his service in the Republic of Vietnam, it does not support the Veteran's recollection of a left knee injury in service.

Although a February 7, 1971 service treatment record includes an initial notation that is somewhat unclear as to whether it relates to the left or right knee, several other notations in the Veteran's service treatment records, including those on the same page and in the same February 7, 1971 entry, clearly indicate the right knee was injured on February 7, 1971.  Service treatment records show a cast was placed on the right leg.  The one-week physical profile provided after the cast removal clearly indicates the right knee was injured.  Further, the Veteran testified he had the same knee examined at the VA Medical Center in Salem, Virginia, at some point from 1973 to 1975.  A November 1975 VA examination report from the Salem VA Medical Center shows the right knee was examined at that time.  

Further, the Veteran's service treatment records do not show any complaints or treatment for a left knee condition.  The Board may consider the absence of contemporaneous medical evidence when determining the credibility of lay statements, but may not determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v Nicholson, 451, F.3d 1331, 1337 (Fed Cir 2006).  However, where there is a lack of notation of a medical condition where such notation would normally be expected, the Board may consider this as evidence that the condition or symptoms did not exist.  See Buczynski v Shinseki, 24 Vet. App. 221, 224 (2011).  Here, the Board finds the notations regarding the right knee injury indicate similar notations regarding a left knee injury would normally be expected if such an injury was incurred in service.  The lack of a notation regarding a left knee injury, coupled with the Veteran's inability to accurately recall the circumstances regarding the in-service injury, erode the reliability of the Veteran's lay statements regarding a left knee injury.  Thus, the record supports a finding that a right knee injury was incurred during service, as opposed to a left knee injury as reported by the Veteran.

Additionally, a December 2015 VA examiner determined the Veteran does not have the type of chronic left knee condition that would support a finding of a traumatic injury in service to the left knee.  The December 2015 VA examiner explained the Veteran currently has a diagnosis of left knee arthralgia.  The December 2015 VA examiner acknowledged the Veteran's private physician provided an initial diagnosis of left knee degenerative joint disease in June 2010; however, the December 2015 VA examiner explained a diagnosis of degenerative joint disease has not been confirmed by radiographic evidence.  The December 2015 VA examiner noted radiographs in January 2012 and December 2015 did not show left knee degenerative joint disease.  

The December 2015 VA examiner also determined the Veteran's current left knee disability is less likely than not the result of disease or injury in service.  The December 2015 VA examiner explained the only reference in service treatment records to a left knee injury is a November 1969 notation regarding a mild bilateral knee contusion that was treated conservatively with wintergreen liniment and local heat.  The December 2015 VA examiner determined this injury was not sufficient to cause the current disability.  The December 2015 VA examiner also considered the lay reports submitted on the Veteran's behalf regarding an in-service left knee injury.  The December 2015 VA examiner determined the lay reports and the Veteran's recollection of events are internally inconsistent.  As the Board also finds the Veteran's testimony regarding the alleged left knee injury unreliable, the Board finds the December 2015 VA examiner's opinion probative with respect to the Veteran's service connection claim.

In sum, the Board finds the preponderance of evidence is against a finding of a left knee injury being incurred during the Veteran's service in the Republic of Vietnam.  The Board finds the record establishes a right knee injury was incurred during this time.  The expert medical evidence indicates the Veteran's current left knee disability is not the result of an earlier notation regarding a bilateral knee contusion.  As such, the record establishes the Veteran's current left knee disability is not the result of a disease or injury in active service.  Accordingly, service connection for a left knee disability must be denied.


ORDER

Entitlement to service connection for a left knee disability is denied.



____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


